 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
     SALVADOR CORDOVA PIMENTEL, individually                     Case No. 2:17-CV-00931-WBS-AC
11   and as successor-in-interest to decedent ABELINO
     CORDOVA-CUEVAS; MARIA CUEVAS                                [PROPOSED] ORDER TO MODIFY
12   DOMINGUE, individually and as successor-in-                 SCHEDULING ORDER
     interest to decedent ABELINO CORDOVA-
13   CUEVAS,
                                                                 State Action Filed: 03/20/2017
14                                 Plaintiff,                    Trial Date: 08/20/2019
                                                                 Judge: Hon. William B. Shubb
15          vs.
16   CITY OF STOCKTON, on its own behalf on behalf
     of its departments, including, but not limited to, THE
17   STOCKTON POLICE DEPARTMENT;
     SARGEANT MATTHEW GARLICK; LUCAS
18   WOODWARD; and DOES 1 TO 100, INCLUSIVE,
19                                 Defendant.
20
            TO ALL INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:
21
            The parties having stipulated and good cause having been shown, IT IS HEREBY
22
     ORDERED that the Joint Stipulation to Modify the Scheduling Order is hereby GRANTED.
23
            The schedule set forth in the Civil Trial Scheduling Order, is modified as follows:
24
            EVENT                                  CURRENT                         PROPOSED
25
            All other Discovery Deadline           04/01/19                        07/12/19
26
     ////
27

28   ////

                                                          1
                       Proposed Order Modifying Scheduling Order, Case No. 2:17-00931-WBS-AC
 1          All other dates, including the dates for the pretrial conference and the trial date, shall remain

 2   on calendar as scheduled.

 3          IT IS SO ORDERED.

 4   DATED: March 28, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       2
                      Proposed Order Modifying Scheduling Order, Case No. 2:17-00931-WBS-AC
 1

 2                                     CERTIFICATE OF SERVICE

 3          I certify that a true and correct copy of the foregoing was electronically filed with the Clerk

 4   of the Court using the CM/ECF system which will automatically send e-mail notification of such

 5   filing to the following attorneys of record, this ____ day of March, 2019:

 6          Gregory L. Bentley                              Dale K. Galipo
            Matthew W. Clark                                Eric Valenzuela
 7          Natasha Axelrod                                 Law Offices of Dale K. Galipo
            Bentley & More LLP                              21800 Burbank Blvd., Suite 310
 8          4931 Birch Street,                              Woodland Hills, CA 91367
            Newport Beach, CA 92660                         Tel: 818-347-3333; Fax: 818-347-4118
 9          Tel: 949-870-3800; Fax: 949-732-6291            Email: dalekgalipo@yahoo.com
            Email: gbentley@bentleymore.com                 Email: evalenzuela@galipolaw.com
10          Email: naxelrod@bentleymore.com
            Email: mclark@bentleymore.com                   Attorneys for Plaintiffs
11                                                          Salvador Cordova Pimentel and Maria Cuevas
            Attorneys for Plaintiffs                        Dominguez
12          Salvador Cordova Pimentel and Maria
            Cuevas Dominguez
13
            Moris Davidovitz, Esq.                          John M. Lubberke, Esq.
14          Charles Bolcom, Esq.                            City Attorney
            Cooper & Scully, P.C.                           425 N. El Dorado Street, 2nd Floor
15          101 California St., Suite 3650                  Stockton, CA 95202
            San Francisco, CA 94111                         T: (209) 937-8333
16          P: (415) 956-9700                               F; (209) 937-8898
            F: (415) 391-0274                               Email:john.luebberke@stocktonca.gov
17          Email:Moris.davidovitz@cooperscully.com
            Email: Charles.bolcom@cooperscully.com          Counsel for Defendants City of Stockton, Sgt.
18                                                          Matthew Garlick; Officer Lucas Woodward
            Counsel for Defendants City of Stockton,
19          Sgt. Matthew Garlick; Officer Lucas
            Woodward
20

21          I declare under penalty of perjury that the foregoing is true and correct.
22          Executed on this ___ day of March, 2019 at San Francisco, California.
23

24                                         Sally Pincus
25

26

27

28                                                        3
                       Proposed Order Modifying Scheduling Order, Case No. 2:17-00931-WBS-AC
